Order filed September 12, 2019




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00565-CV
                                   ____________

IN THE MARRIAGE OF NATHAN B. ALLEN AND REBECCA R. ALLEN


                    On Appeal from the 306th District Court
                           Galveston County, Texas
                      Trial Court Cause No. 17-FD-2148

                                    ORDER

      The notice of appeal in this case was filed July 18, 2019. To date, the filing
fee of $205.00 has not been paid. No evidence that appellant is excused by statute or
the Texas Rules of Appellate Procedure from paying costs has been filed. See Tex.
R. App. P. 5. Therefore, the court issues the following order.

      Appellant is ordered to pay the filing fee in the amount of $205.00 to the clerk
of this court on or before September 27, 2019. See Tex. R. App. P. 5. If appellant
fails to timely pay the filing fee in accordance with this order, the appeal will be
dismissed.

                                       PER CURIAM



Panel Consists of Chief Justice Frost and Justices Wise and Hassan.